DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The following features are not shown in the drawings:
Sealing features in claims 6, 11, 15-19.
Forward portion and aft portion of the vane forward rail in claim 9.
Therefore, the abovementioned features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: seal features in claims 6 and 15-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “seal features” in claims 6, 11 and 15-19. invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner was unable to find the corresponding structure for the claimed seal features in the original disclosure. The closest disclosure found was outer and inner seal surfaces 91 and 95 in paragraph [0040]) of the Pre-
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “wherein the vane forward rail further has a forward portion and an aft portion including the platform”. However, in claim 1, which claim 9 depends upon, “the platform having a vane forward rail” was recited. In the broadest reasonable interpretation, claim 9 recites an aft portion of the vane forward rail which includes the platform while the platform includes the vane forward rail. Therefore, it is unclear if the platform is a subcomponent of the vane forward rail or the vane forward rail is a subcomponent of the platform.
Claims 10-14 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (U.S. Pre-Grant Publication No. 2019/0032499), hereinafter “Matsuo”.

(51; figure 3); and a root portion (60o) disposed on a side of the airfoil and including a platform (61), the platform having a vane forward rail (65) and an extension extending from the platform, the extension defining portions of an outer diameter platform cavity and an airfoil leading edge cavity (see annotated figure 3 below), wherein the extension extends from the platform such that an upper portion of each of the outer diameter platform cavity and the airfoil leading edge cavity is spaced equidistant from the platform (the upper ends of the leading edge cavity and outer diameter platform cavity are on the same level; figure 3).


    PNG
    media_image1.png
    472
    720
    media_image1.png
    Greyscale

As per claim 4, Matsuo discloses the vane of claim 1, and further discloses wherein the extension further defines a central wall disposed between the outer diameter platform cavity and the airfoil leading edge cavity (see annotated figure 3 above).

(51) and the root portion (60o) are arranged with one another to define a turbine vane (46a).

As per claim 8, Matsuo discloses the vane of claim 1, and further discloses wherein the airfoil (51) and the root portion (60o) are arranged with one another to define a second stage turbine vane (46a; it is noted stator vane 46a can be used in any stage).

As per claim 9, Matsuo discloses the vane of claim 1, and further discloses wherein the vane forward rail further has a forward portion and an aft portion (forward and aft surfaces of peripheral wall 65 (forward rail); figure 3), the extension comprising a first extension and a second extension (see annotated figure 3 above), the first extension defining the outer diameter platform cavity and the second extension defining the airfoil leading edge cavity  (see annotated figure 3 above), the first extension extending from the platform such that the outer diameter platform cavity defines a first length between an upper surface of the outer diameter platform cavity and a platform surface and the second extension extending from the platform such that the airfoil leading edge cavity defines a second length substantially equal to the first length (the upper ends of the first and second extensions are on the same level; figure 3).

As per claim 10, Matsuo discloses the vane of claim 9, and further discloses wherein the outer diameter platform cavity and the airfoil leading edge cavity are arranged with one another such that each of a pair of inlets to the cavities are spaced equidistant from a central axis (spaced equidistant from axis Ar (central axis; figure 3).

As per claim 14, Matsuo discloses the vane of claim 9, and further discloses wherein the first extension and the second extension each partially define a shared wall between the outer (there is a shared wall between vane air passages 75a and 75b (outer diameter platform cavity and leading edge cavity); figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Pula et al. (U.S. Pre-Grant Publication No. 2016/0084109), hereinafter “Pula”.

As per claims 2 and 3, Matsuo discloses the vane of claim 1. Matsuo does not explicitly disclose wherein the vane forward rail defines a first channel fluidly connecting a core air flow path and the outer diameter platform cavity to provide air to assist in managing thermal conditions of the vane forward rail (claim 2) and a second channel defined by the vane forward rail, the second channel fluidly connecting the core air flow path and the airfoil leading edge cavity, the vane forward rail further defining a first inlet open to the first channel and a second inlet open to the second channel, the first inlet and the second inlet being spaced equidistant from a central axis (claim 3).
Pula is an analogous prior art in that it deals with a shroud for a gas turbine engine component. Pula teaches wherein the vane forward rail (32; figure 2) defines a first channel fluidly connecting a core air flow path and the plenum cavity to provide air to assist in managing thermal conditions of the vane forward rail (coolant inlets 60 provide air supply to enter block plenum 62 to cool block 32; paragraph [0015]) and a second channel defined by the vane forward rail, the second channel fluidly connecting the core air flow path and the plenum cavity (cooling inlets 60 fluidly connected to block plenum 62; figure 2; paragraph [0015]), the vane forward rail further defining a first inlet open to the first channel and a second inlet open to the second channel (inlets 60 form both the channels and inlets; figure 2), the first inlet and the second inlet being spaced equidistant from a central axis (as shown; figure 2).
Pula further teaches the coolant inlets 60 allows cooling for the block 32 (paragraph [0015]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Matsuo’s vane forward rail to incorporate Pula’s plurality of parallel inlets and channels to form between the core air flow path and the block plenum, because as Pula teaches, the coolant inlets allow cooling for the shroud block (paragraph [0015]). It is noted that supplying cooling air to the block plenum would also result in fluid connection to the leading edge cavity and the outer diameter platform cavity of Matsuo as the inlets for Matsuo’s leading edge cavity and the outer platform cavity are located within recess equivalent to Pula’s block plenum.

As per claim 5, Matsuo discloses the vane of claim 1. Matsuo does not explicitly disclose wherein the vane forward rail further defines a first inlet and a first channel having a first central axis for fluidly connecting a core air flow path and the outer diameter platform cavity, the vane forward rail further defining a second inlet and a second channel having a second central axis for fluidly connecting the core air flow path and the airfoil leading edge cavity, the first channel and the second channel being arranged with one another such that the first central axis and the second central axis are oriented parallel with one another. 
Pula is an analogous prior art in that it deals with a shroud for a gas turbine engine component. Pula teaches wherein the vane forward rail (32; figure 2) further defines a first inlet and a first channel having a first central axis for fluidly connecting a core air flow path and the (two inlets 60 allowing compressed air to enter block plenum 62; figure 2; paragraph [0015]), the first channel and the second channel being arranged with one another such that the first central axis and the second central axis are oriented parallel with one another (as shown; figure 2). Pula further teaches the coolant inlets 60 allows cooling for the block 32 (paragraph [0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Matsuo’s vane forward rail to incorporate Pula’s plurality of parallel inlets and channels to form between the core air flow path and the block plenum, because as Pula teaches, the coolant inlets allow cooling for the shroud block (paragraph [0015]). It is noted that supplying cooling air to the block plenum would also result in fluid connection to the leading edge cavity and the outer diameter platform cavity of Matsuo as the inlets for Matsuo’s leading edge cavity and the outer platform cavity are located within recess equivalent to Pula’s block plenum.

As per claim 20, Matsuo discloses a method of forming a vane for a gas turbine engine comprising: forming an outer diameter platform cavity and an airfoil leading edge cavity in an extension extending from a platform of a vane forward rail such that the cavities are oriented substantially parallel with one another (see annotated figure 3 below).


    PNG
    media_image1.png
    472
    720
    media_image1.png
    Greyscale

Matsuo does not explicitly disclose forming a first channel defining a first axis and fluidly connecting a core air flow path to the outer diameter platform cavity; and forming a second channel defining a second axis fluidly connecting the core air flow path to the airfoil leading edge cavity, the first channel and the second channel being formed such that the first axis is parallel to the second axis.
Pula teaches forming a first channel defining a first axis and fluidly connecting a core air flow path to the plenum; and forming a second channel defining a second axis fluidly connecting the core air flow path to the plenum (two inlets 60 allowing compressed air to enter block plenum 62; figure 2; paragraph [0015]), the first channel and the second channel being formed such that the first axis is parallel to the second axis (as shown; figure 2). Pula further teaches the coolant inlets 60 allows cooling for the block 32 (paragraph [0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Matsuo’s vane forward rail to incorporate Pula’s plurality of .


Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 11, and 15-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 6 contains allowable subject matter the first inlet and the second inlet being defined between a pair of seal features on an outer surface of the vane forward rail.
In the closest prior art, VanTassel (U.S. Pre-Grant Publication No. 2019/0368378) teaches a seal feature on an outer surface of the vane forward rail (sealing member 58 on slot 57 formed on the vane forward rail; figures 3, 4). However, VanTassel is silent of two inlets defined between a pair of seal features.
Pula is another close prior art teaching wherein the vane forward rail further defines a first inlet, a first channel, a second inlet, and a second channel (figure 2).

Claim 11 also contains the allowable subject matter the first inlet and the second inlet being disposed between the pair of seal features.

Claim 12 contains allowable subject matter wherein the vane forward rail defines a first inlet open to the outer diameter platform cavity and a second inlet open to the airfoil leading edge cavity.
In the closest prior art, VanTassel (U.S. Pre-Grant Publication No. 2019/0368378) teaches wherein the vane forward rail defines a first inlet and a second inlet (rail 72 having inlet openings 91; figures 4, 5, 7). However, VanTassel’s inlets are not open to the leading edge cavity.
In another prior art, Pula teaches (U.S. Pre-Grant Publication No. 2016/0084109) teaches wherein the vane forward rail defines a first inlet and a second inlet. However, Pula’s first inlet is not open to the outer diameter platform cavity and second inlet is also not open to the airfoil leading edge cavity.
Therefore, it would not have been obvious to modify the prior arts of the record to create the claimed structure because no prior art of record sufficiently teaches the allowable subject matter.

Claim 13 also contains the allowable subject matter wherein the vane forward rail defines a first inlet open to the outer diameter platform cavity and a second inlet open to the airfoil leading edge cavity.



Claims 16-19 also contain allowable subject matter by virtue of their dependency on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Propheter-Hinckley (U.S. Pre-Grant Publication No. 2020/0190991) teaches a vane platform having an opening at the forward rail.
Downs (U.S. Pre-Grant Publication No. 2017/0234154) teaches vane platform having two extensions of same height.
Powis (U.S. Patent No. 6,969,233) teaches vane platform having a plurality of openings at the forward rail.
Papple et al. (U.S. Pre-Grant Publication No. 2014/0047843) teaches a forward rail having an extension.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745